DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/10/2022 has been entered. Claims 1-10 are currently being examined. Applicant’s amendments to the drawings, specification, and claims have overcome the objections to the drawings, specification, and claims previously set forth in the Non-Final Office Action mailed 11/15/2021, except for the drawing objection under 37 CFR 1.83(a), which is explained below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Fig. 9 element 52 and fig. 10 element 76 are not shown disposed on the support layer, nor surrounding the radiating element.  Therefore, the second continuous peripheral resistive portion disposed on the support layer of the at least one radiating element and surrounding the at least one radiating element of claim 4 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “similar to” in claim 4 is a relative term which renders the claim indefinite. The term “similar to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably Due to the term “similar to”, the claim limitation “similar to the characteristics of the first continuous peripheral resistive portion” is ambiguous. 
Claim 4 recites the limitation "the characteristics of the first continuous peripheral resistive portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, this limitation is interpreted as referring to the following limitations:
 Claim 2: “a first continuous peripheral resistive portion disposed in a peripheral zone of the resistive layer and surrounding the resistive pattern sets of the resistive layer”.
Claim 3, from which claim 4 does not depend: “the first continuous peripheral resistive portion has a circular or square crown shape.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kobus et al. (US 5,170,175 A), hereinafter referred to as “Kobus”, in view of Capet et al. (WO 2015/136121 A1), hereinafter referred to as “Capet”.
Regarding claim 1, Kobus discloses a wire antenna capable of operating in at least one predetermined frequency band, comprising a plurality of superimposed layers, comprising at least one radiating element (fig. 1B, 10) placed on a support layer (fig. 1B, 14), wherein the support layer (fig. 1B, 14) is placed on a spacer substrate (fig. 1B, 18), and wherein the spacer substrate (fig. 1B, 18) is placed on a reflector plane (fig. 1B, 20), comprising at least one resistive layer (fig. 1B, 16) between the support layer (fig. 1B, 14) of radiating elements (fig. 1B, 10) and the spacer substrate (fig. 1B, 18), wherein the resistance values of the resistive layer varies progressively between a central antenna point and an outer edge of the antenna, in order to achieve a resistance gradient (Col. 3, lines 6-8).
Kobus does not disclose the resistive layer comprises at least two sets of nested resistive 10patterns.
Capet discloses the resistive layer (fig. 3, 30) comprises at least two sets of nested resistive 10patterns (fig. 5 as annotated below, para. 0039, 0080,0081). Here, a set is defined as a concentric circle of elements as shown in fig. 5 below. 

    PNG
    media_image1.png
    534
    608
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    441
    523
    media_image2.png
    Greyscale

Kobus and Capet are considered to be analogous to the claimed invention because they are in the same field of antennas. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna device of Kobus to incorporate the nested resistive patterns described in Capet. Doing so would improve absorption performance for all the incident waves and fight effectively against undesirable reflections or multiple paths of the waves (Capet, para. 0011, 0032).
Regarding claim 2, Kobus in view of Capet discloses the antenna according to claim 1. 
The combination of Kobus and Capet does not explicitly disclose a first continuous peripheral resistive portion disposed in a peripheral zone of the resistive layer and surrounding the resistive pattern set(s) of the resistive layer.  
However, Kobus discloses a first continuous peripheral resistive portion (fig. 1B, 16) disposed in a peripheral zone of the resistive layer (fig. 1B, Col. 3, lines 6-8). The peripheral resistive portion is the outer edge of the resistive sheet (fig. 1B, 16), distinguished by its resistance value (fig. 1B, Col. 3, lines 6-8). 


Kobus and Capet are considered to be analogous to the claimed invention because they are in the same field of antennas. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first continuous peripheral resistive portion (fig. 1B, 16) disposed in a peripheral zone of the resistive layer (Col. 3, lines 6-8) described in Kobus to surround the resistive pattern set(s) (Capet, figs. 3 and 5 as annotated above, 30) of the resistive layer described in Capet. Doing so would achieve the desired radiation characteristics.
Regarding claim 3, Kobus further discloses the first continuous peripheral resistive portion (fig. 1B, 16 outer portion) has a circular crown shape (fig. 1A). Although the shape of the first peripheral resistive portion (fig. 1B, 16) is not shown in the figures, it is shown disposed under (fig. 1B, 14), which is shown as circular (fig. 1A, 14). 
Regarding claim 5, Kobus further discloses the resistance values of the resistive layer varies progressively between a central antenna point and an outer edge of the antenna, in order to achieve a resistance gradient (Col. 3, lines 6-8). 
Kobus does not disclose a plurality of sets of resistive units, wherein each set of resistive patterns is composed of non-3 AFDOCS/20886030.1Application No.: 16/308775Attorney Docket No.: 034591.00016contiguous elementary resistive patterns, and has an associated resistance value, wherein the resistance value is the same for all the elementary resistive patterns of a set of resistive patterns.
Capet discloses a plurality of sets of resistive units (fig. 3, 30), wherein each set of resistive patterns is composed of non-contiguous elementary resistive patterns (fig. 5 as annotated 
Kobus and Capet are considered to be analogous to the claimed invention because they are in the same field of antennas. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna device of Kobus to incorporate the non-contiguous elementary resistive patterns described in Capet. Doing so would achieve the desired radiation characteristics.
Regarding claim 6, Kobus further discloses a resistance value gradually varying over a resistive surface, wherein the resistance variation has the same direction of variation as that of the gradual variation between the antenna center point and the outer edge of the antenna (col. 3, lines 6-8).  
Kobus does not disclose a plurality of sets of resistive patterns, wherein each set of resistive patterns is composed of non-contiguous elementary resistive patterns.
Capet further discloses a plurality of sets of resistive patterns (figs. 3 and 5 as annotated above, 30), wherein each set of resistive patterns is composed of non-contiguous elementary resistive patterns (fig. 5 as annotated above).
Kobus and Capet are considered to be analogous to the claimed invention because they are in the same field of antennas. Therefore, it would have been obvious to one of ordinary skill 
Regarding claim 7, Kobus does not disclose all the elementary resistive patterns of the same set of patterns have the same geometric shape and are regularly spaced.
Capet discloses all the elementary resistive patterns (figs. 3 and 5 as annotated above, 30) of the same set of patterns have the same geometric shape and are regularly spaced (fig. 5 as annotated above).
Kobus and Capet are considered to be analogous to the claimed invention because they are in the same field of antennas. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna device of Kobus to incorporate the set of patterns having the same geometric shape and regularly spaced as described in Capet. Doing so would achieve the desired radiation characteristics.
Regarding claim 8, Kobus does not disclose the sets of resistive patterns are concentric and have a square or circular topology.
Capet discloses the sets of resistive patterns (fig. 3, 30) are concentric and have a square or circular topology (fig. 5 as annotated above).
Kobus and Capet are considered to be analogous to the claimed invention because they are in the same field of antennas. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna device of Kobus to incorporate the sets of resistive patterns which are concentric and have a square or 
Regarding claim 9, Kobus does not disclose the resistive patterns are made of resistive ink.  
Capet discloses the resistive patterns (fig. 3, 30) are made of resistive ink (para. 0090, line 507).  
Kobus and Capet are considered to be analogous to the claimed invention because they are in the same field of antennas. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna device of Kobus to incorporate the resistive patterns made of resistive ink described in Capet. Using resistive ink is a well-known technique for making resistive patterns and would ease the manufacturing process and reduce the cost.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kobus in view of Capet as applied to claim 1 above, and further in view of Broderick et al. (US 5,576,710), hereinafter referred to as “Broderick”.
Regarding claim 10, Kobus further discloses resistance values gradually varying between an antenna center point and an outer edge of the antenna (col. 3, lines 6-8). 
Kobus does not disclose sets of nested resistive patterns.
Capet discloses sets of nested resistive patterns (figs. 3 and 5 as annotated above, 30).
Kobus and Capet are considered to be analogous to the claimed invention because they are in the same field of antennas. Therefore, it would have been obvious to one of ordinary skill 
The combination of Kobus and Capet, as modified, does not disclose a plurality of resistive layers separated by at least one substrate layer. 
Broderick discloses a plurality of resistive layers (fig. 5, 84 and 86) wherein two successive resistive layers (fig. 5, 84 and 86) are separated by at least one substrate layer (fig. 5, 80) (col. 8 lines 21-23).
Kobus, Capet, and Broderick are considered to be analogous to the claimed invention because they are in the same field of radio frequency absorption devices. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have modified the antennas of Kobus and Capet to incorporate the multiple resistive pattern layers of Broderick. Doing so would allow for maximum absorption over a wide range of operating frequencies (Broderick, col. 1, lines 65-67 and col. 2, lines 65-67).

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding dependent claim 4, patentability exists, at least in part, with the claimed features of a second continuous peripheral resistive portion disposed on the support layer of the radiating element and surrounding the radiating element, wherein the second portion has shape and resistance characteristics similar to the characteristics of the first continuous peripheral resistive portion.
Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. 
Regarding objections to the drawings under 37 CFR 1.83(a), the Examiner agrees that element 52 is shown in fig. 9, not fig. 8 and element 76 is shown in fig. 10, not fig. 9. The objection to the drawings has been corrected accordingly. Applicant states on p. 6-7: 
“With respect to element 52, as can be seen from FIG. 9 above, and as stated in the Specification, the " second continuous peripheral resistive portion 52 is added on the upper face 18 of the first substrate, on the same side as the radiating element 4. Preferably, the second continuous peripheral resistive portion 52 surrounds the radiating element and has the same shape and resistive characteristics as the first continuous peripheral resistive portion 44." See Specification as filed, at p. 15, lines 1-5 (Emphasis Added). In reference to FIGs. 1 and 2 (not reproduced here), the Specification states, "a flat surface S, also called a radiation surface, is placed on a planar support layer 6 forming a first substrate." Id. at p. 7, lines 3-4 (Emphasis Added).”

However, figs. 1, 2, and 9 fail to show “a second continuous peripheral resistive portion disposed on the support layer of the at least one radiating element and surrounding the at least one radiating element” as required by claim 4. Fig. 9 shows peripheral resistive portion 52 disposed on radiating element 4, not on support layer 6. Fig. 9 does show the second continuous peripheral resistive portion 52 above support layer 6 and on the same side of 
Furthermore, Applicant notes that as outlined in MPEP 608.02 Drawing [R-07.2015J, the statutory requirement for showing the claimed invention only requires that the "applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented..." (See 35 U.S.C. 113, See also 37 CFR §1.81(a). Applicant states that further illustration of the features of "a second continuous peripheral resistive portion disposed on the support layer of the at least one radiating element and surrounding the at least one radiating element," as recited in amended claim 4, is not necessary for understanding by one of ordinary skill in the art of the subject matter to be patented. The examiner respectfully disagrees. The structure required by claim 4 is not illustrated in the drawings, and conversely, the drawings illustrate a different arrangement than the claimed structure. A drawing illustrating the claimed features is necessary for understanding of the subject matter sought to be patented.
	Regarding the rejection of claim 1 under 35 U.S.C. § 103, Applicant cites paragraphs [0099]-[0102] in Capet to support the following argument:
“Therefore, Capet, as cited, discloses that the absorption device is designed to be placed on an object which comprises areas/zones disturbed by the reflections of the 
That is, Capet, as cited, discloses an absorption device that is distinct and physically separate form an antenna, and therefore Capet, as cited, fails to disclose or suggest at least that a "resistive layer [of a wire antenna] comprises at least two sets of nested resistive patterns, characterized in that the sets of resistive patterns have resistance values varying progressively between a central antenna point and an outer edge of the antenna," as recited in claim 1(Emphasis Added).  
 
The Applicant therefore respectfully submits that claim 1, as amended, is allowable over the cited art for at least the above reasons.”

The Examiner respectfully disagrees. The arrangement described in Capet does not preclude the absorption device from contacting the antenna. In fact, it specifically allows for it. See para. [0100]-[0102] in Capet, which state:
“[0100]

In these examples, an antenna 21 is present above a face 22 of an object.
The reflector plane 23, modifying the radiation pattern of the antenna 21, is located on the face 22.
The object is for example a carrier, a structure or a reflector.
[0101]

The electromagnetic waves emitted or received by the antenna 21 tend to be reflected on the face 22, and to disturb the radiation pattern of the antenna 21.
[0102]

The device 1 is therefore arranged on all or part of the face 22 in order to absorb the disturbing incident waves emitted or received.”

See also paragraph [0127], which states “the antenna is then placed on the carrier or the structure”. Thus, by placing the antenna on the carrier or the structure, it can contact the absorption device 1 (see para. [0049] which defines device 1 as “a plurality of sets…for absorbing electromagnetic waves”), which is arranged on all or part of the face 22 of an object as described in paragraphs [0100]-[0102] above.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Capet is only cited to teach “the resistive layer comprises at least two sets of nested resistive 10patterns” in claim 1. Kobus is cited to teach the structural details of
“at least one resistive layer between the support layer of radiating elements and the spacer substrate” and “resistance values varying progressively between a central antenna point and an outer edge of the antenna, in order to achieve a resistance gradient.”
Therefore, Kobus in view of Capet teaches the limitations of independent claim 1 and dependent claims 2-10 are rejected as explained above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adami et al. (GB 2516980 A) is cited to disclose a continuous peripheral resistive portion. Gustafsson (US 7,403,152 B2) is cited to disclose a continuous resistive portion disposed on the support layer of the radiating element and surrounding the radiating element.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571)272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Leah Rosenberg/
Examiner, Art Unit 4113
03/10/2022